Appellant urges that we were in error in not sustaining his complaint based upon the court's action in overruling his application for continuance. Notwithstanding the length of the bill bringing this point forward we have carefully re-examined all the evidence heard by the court regarding the matter. Our opinion that the trial judge did not abuse his discretion in denying the continuance remains unchanged. *Page 9 
Complaint is also presented because we did not discuss a bill of exception based upon an averment as to misconduct of the jury. It was alleged in the motion for new trial (a) that a juror had stated in the jury room that appellant had been bootlegging for a long time and was in fact a big bootlegger; (b) that it was argued in the jury room that appellant was shamming sickness; (c) that some member of the jury had said appellant was under indictment in seven or eight other cases; (d) that the fact that appellant did not testify was considered against him. The bill bringing the evidence forward upon the points mentioned has been critically examined and every word of the testimony heard by the court carefully considered. In our opinion the trial court was well within his rights in deciding every issue against appellant's contention.
The motion for rehearing is overruled.
Overruled.